VOLLACK, JUSTICE,
concurring in part and dissenting in part:
I agree with Part I of the majority opinion, which discharges the rule as to the issues raised in the motion for substitution of judge. I also agree with that portion of the majority opinion which makes the rule absolute in part as to the disqualification of the public defender’s office from representation of the defendant. However, because I believe the rule as to the disqualification of the public defender’s office should be made absolute in total, I respectfully dissent from that portion of the majority opinion which remands to the district court for a determination by the respondent court that the petitioner has voluntarily, knowingly, and intelligently waived his right to counsel unhindered by a conflict of interest.
Rodriguez was fully advised of the potential conflict of interests created by Margie Marquez’ communication with the district attorney’s office and her representation by deputy public defender Joyce. He then executed a written waiver of the conflict, specifically stating that he wished to retain his present counsel.1 The majority opinion correctly states that, “the record of the proceedings contains sufficient evidence to persuade us that the prosecution failed to meet its burden of proof [under Williams v. District Court, 700 P.2d 549, 555-56 (Colo.1985)] to establish that the public defender’s office must be disqualified from further representation of the petitioner because Joyce might be a witness at trial.” The bare assertion by the prosecution that it may call a member of the defense firm as a witness is insufficient to disqualify defense counsel. Before the prosecution can call defense counsel or a member of the defense firm as a prosecuto-rial witness, it must demonstrate:
(1) That defense counsel’s testimony will be actually adverse to the accused;
(2) That the evidence sought to be elicited from the lawyer will likely be admissible at trial under the controlling rules of evidence; and
(3) That there is a compelling need for such evidence, which need cannot be satisfied by some other sources.
Id. The record of the trial court is devoid of any evidence to sustain the three prongs of Williams, Id. at 555-56.
While I agree with the majority’s application of the three prongs of Williams, I respectfully dissent from its application of the guidelines for addressing the stated desire of a defendant to retain a particular attorney which we suggested in People v. *710Castro, 657 P.2d 932, 946, n. 10 (Colo.1983). In footnote 10 of Castro, we suggested:
Once a potential conflict of interest becomes reasonably apparent, the attorney should inform the client of the nature of the conflict and, in plain terms, describe the specific ways in which the conflict may affect the attorney’s ability to effectively represent the defendant at various stages of the pending litigation. The defense attorney then should place on record the potential conflict of interest and further advise the court that as complete a disclosure as possible has been made to the defendant.... If the court, upon inquiry of the defendant, is satisfied that he understanding^ (voluntarily, knowingly and intelligently) waives all conflicts that are reasonably foreseeable under the circumstances, then it may accept the waiver, even though it views the defendant’s decision as an improvident one.
Id. at 946, n. 10 (citations omitted). The majority’s reading of the guidelines suggested in Castro is unduly restrictive. The petitioner’s written waiver clearly demonstrates that the petitioner has voluntarily, knowingly, and intelligently waived any potential conflict of interest. The waiver is specific and clear, and it affords the respect and deference which must be accorded an individual’s informed and intelligent choice under our system of justice. See United States v. Curcio, 680 F.2d 881 (2d Cir.1982); United States v. Garcia, 517 F.2d 272 (5th Cir.1975); Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).
I would therefore make the rule absolute in total and allow the public defender’s office to continue with the representation of Rodriguez.

.Frank D. Rodriguez, Jr., states as follows:
1. I have been advised by my attorneys that a potential conflict of interest may exist in this case because the Office of the Public Defender previously represented Margie Marques [sic], who has been endorsed as a prosecution witness in this case.
2. I have also been advised by my attorneys that they will be unable to use any confidential information obtained from Margie Marquez during their representation of her in my trial in any way.
3. I have been advised by my attorneys, David Eisner, Robin Desmond and Abelardo Bernal that they have not obtained any confidential matters from Margie Marquez on her file, or from David Joyce who was her lawyer.
4. It is my wish that David Eisner, Robin Desmond and Abelardo Bernal continue as my attorneys in this case.